                          UNITED STATES DISTRICT COURT

                                                                                JS-6
                         CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00635 AG (ADSx)            Date                        June 17, 2019
 Title       THERESA BROOKE V. SUNSTONE VON KARMAN, LLC




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:          [IN CHAMBERS] ORDER REGARDING ORDER TO
                       SHOW CAUSE

Plaintiff Theresa Brooke, through her counsel, Peter Strojnik, has filed this case alleging
violations of the Americans with Disabilities Act (“ADA”) and California’s Unruh Civil Rights
Act. Plaintiff’s claims rest solely on her allegation that she tried to book a hotel room with a
pool view at Defendant Sunstone Von Karman, LLC’s hotel, but couldn’t because Defendant
didn’t have any such rooms available that were ADA accessible.

Mr. Strojnik failed to appear at a recent scheduling conference in this case. So the Court
issued an order to show cause why this case shouldn’t be dismissed for reasons including the
failure to appear and the failure to prosecute, and set the hearing for that order to show cause
on June 3, 2019. Plaintiff then asked the Court to continue that hearing to June 17, 2019
because of a family vacation he claims he didn’t know about. The Court continued the hearing
to Mr. Strojnik’s requested date. Mr. Strojnik then requested the hearing be continued a
second time. Mr. Strojnik provided no supporting declaration for this request. He also stated
that he could appear telephonically. The Court allowed Mr. Strojnik to appear telephonically.

At the telephonic hearing, the Court informed Mr. Strojnik that its tentative decision was to
dismiss the case on the order to show cause. The Court invited Mr. Strojnik to argue against
dismissal. Mr. Strojnik stated he had no arguments. Soon after, the line oddly went silent. No
dial tone. No other noise. Just silent. The Courtroom Deputy attempted to regain contact with
Mr. Strojnik, but Mr. Strojnik couldn’t be reached. So with a courtroom full of attorneys, the
Court needed to move on to the next matter.



                                    CIVIL MINUTES – GENERAL
                                            Page 1 of 2
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00635 AG (ADSx)            Date                          June 17, 2019
 Title      THERESA BROOKE V. SUNSTONE VON KARMAN, LLC


For the reasons stated during the hearing, the Court DISMISSES this case. The pending
motion for default judgment is denied as moot.

                                                                                           :   0
                                                    Initials of Preparer       mku




                                   CIVIL MINUTES – GENERAL
                                           Page 2 of 2
